NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-50365

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00143-RGK-1

 v.

ATORBE AARON ISIBOR, AKA Solomon                MEMORANDUM*
Okuonghae,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Atorbe Aaron Isibor appeals pro se from the district court’s order denying

his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We

have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, see



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Isibor’s
request for oral argument is denied.
United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021), and we affirm.

      Isibor argues that the district court abused its discretion by concluding that

his medical conditions did not provide a basis for relief, and by relying on the

nature of his offense rather than his rehabilitative efforts and other mitigating

circumstances. We disagree. The court acknowledged that Isibor’s medical

conditions were “not insignificant,” but reasonably concluded that they were not

serious enough to justify release, given the circumstances at his prison and the fact

that only one of his conditions subjected him to a potentially greater risk from

COVID-19. Moreover, the court did not abuse its discretion in weighing the 18

U.S.C. § 3553(a) factors and concluding that, given the nature and scope of

Isibor’s offense, as well as his criminal history, release was not warranted. See

United States v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (a district court

abuses its discretion only if its decision is illogical, implausible, or without support

in the record); United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir.

2009) (“The weight to be given the various factors in a particular case is for the

discretion of the district court.”). Finally, contrary to Isibor’s contention, there is

no indication in the record that the district court impermissibly treated U.S.S.G.

§ 1B1.13 as binding. See Aruda, 993 F.3d at 802.

      AFFIRMED.




                                            2                                     20-50365